United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elizabethton, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1535
Issued: September 23, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 8, 2015 appellant, through counsel, filed a timely appeal of a March 18, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty causally related to compensable factors of her federal
employment.
FACTUAL HISTORY
On May 10, 2014 appellant, then a 46-year-old sales and service associate, filed an
occupational disease claim (Form CA-2) alleging that on May 20, 2013 she first became aware
of her stress and depression. However, it was not until April 10, 2014 that she realized her
condition was due to her employment. On the back of the claim form, the employing
establishment noted that appellant had been sent for an emergency fitness-for-duty evaluation on
April 10, 2014, which was her last day of work. It reported that a medical officer recommended
that appellant not be permitted to return to work.
In an April 10, 2014 e-mail, Dr. Dyann A. Waugh, an employing establishment physician
wrote that, based on a review of an emergency fitness-for-duty evaluation, she recommended
that appellant be off work until her medication was adjusted by her treating physicians.
In an April 10, 2014 report, Alice Myers, an advanced practice nurse (APN), noted that
appellant related being agitated and stressed out. She reported that the treating physician had
given appellant Cymbalta and Oxycodone and recommended that appellant be off work until
evaluated by her pain medicine physician. Ms. Myers also noted that appellant had to be cleared
by the employing establishment doctor prior to any return to work. Physical examination
findings were provided and the conditions of staggering gait, anxiety, fibromyalgia, and SjörgenLarsson syndrome were noted.
In a May 14, 2014 note, Marcus Webb, a nurse practitioner, reported that appellant was
under his care for anxiety and depression. He opined that due to appellant’s mental and medical
condition that she was unable to continue with her current employment. Mr. Webb, in a report
dated May 14, 2014, noted that appellant was under his care and was currently disabled from
work due to her depression and anxiety.
By letter dated May 27, 2014, OWCP informed appellant that the evidence of record was
insufficient to establish her emotional condition claim. Appellant was advised as to the medical
and factual evidence required and given 30 days to provide this information.
In a separate letter dated May 27, 2014, OWCP requested that the employing
establishment comment on appellant’s statements relative to the claim. No response was
received from either party within the time allotted.
By decision dated July 1, 2014, OWCP denied appellant’s claim as she had failed to
establish fact of injury. It found that she failed to provide any statement detailing the work
factors she believed caused or contributed to her emotional condition.
On July 7, 2014 counsel requested a telephonic hearing before an OWCP hearing
representative, which was held on January 26, 2015. At the beginning of the hearing, he noted
2

that appellant had filed an Equal Employment Opportunity (EEO) claim for alleged sexual
harassment, which did not go far. Appellant testified that prior to the harassment, that she had no
psychiatric problems. She explained that she had been sexually harassed by subordinate
employee M.B. while she was postmaster at the Roan Mountain Post Office. Appellant testified
that the sexual harassment continued for two years and consisted of inappropriate touching and
texting. She claimed that she had received text messages from M.B. which noted his name, date
of text, and that the texts were sent to her. Appellant further testified that M.B. sent her
inappropriate letters which she destroyed because she did not want her husband to see them.
Summaries of text messages were provided, which appellant alleged M.B. had sent her on
various dates in March and April 2013.
Appellant went on to testify that M.B. tried to physically touch her inappropriately. Due
to this conduct, she became stressed, depressed, unable to sleep, and had low self-esteem.
Appellant also stated that she felt demoralized and avoided going to work so she would not have
to face M.B. Her work attendance, productivity and job satisfaction was also impacted by this
unwanted touching and texting. Appellant related that, to avoid M.B., she would arrive after
lunch and that she lost a lot of time at work by trying to avoid any incidents or meetings with
M.B. She stated that she submitted a statement regarding the sexual harassment on June 18,
2013, that she met with two other postmasters and described to them what she had experienced,
and that she also had a meeting with the postal inspector about her allegations, and provided the
postmasters and the postal inspector with copies of the text messages. Appellant added that the
aforementioned individuals asked her if she would be willing to take a polygraph test and that
she replied affirmatively. Further, appellant testified that although she did not file any police
complaint against M.B., she reiterated that she presented this matter to the “U.S. Postal
Inspection Service,” members of which interviewed her. She noted that after the interview, she
“[n]ever heard anything else from them.”
According to appellant, M.B. was transferred to a different location closer to his home,
which was the only discipline issued against him. Next, appellant testified that the employing
establishment removed her from her postmaster position in September 2013 due to her absences.
She also alleged that she was harassed by her boss after she filed her sexual harassment claim,
and then downgraded to a sales service position in February 2014. She testified that the
employing establishment contended that she was downgraded from postmaster allegedly because
of an attendance issue and not in retaliation for filing a sexual harassment claim. Appellant also
related that May 2014 was the last time she worked for the employing establishment.
On February 9, 2014 OWCP informed appellant that a copy of the transcript had been
provided to the employing establishment, which had 20 calendar days to respond. No response
from the employing establishment was received.
Subsequent to the hearing counsel submitted medical and factual evidence including a
June 18, 2013 statement that he identified as being from appellant, and a printout of the text
messages that she referred to during her hearing testimony.
Appellant submitted a June 18, 2013 statement alleging at least two years of sexual
harassment by M.B. She alleged that his behavior was offensive and unwelcome, but that she
decided against hiring a replacement clerk as she believed it would take too long. As a result of

3

the sexual harassment appellant experienced low self-esteem, excess stress, depression, and loss
of sleep as well as having her physical and emotional well being adversely impacted. Appellant
noted that due to her fibromyalgia and lupus she missed a lot of time from work, but that she
mainly was trying to avoid M.B. She reported that she would come to work after lunch to avoid
M.B. as he would stay late in the mornings. On December 1, 2012 appellant alleged that M.B.
demanded that her parents have her admitted to an emergency room. Regarding letters and text
messages that she received from M.B., appellant stated, “I wasn’t thinking and deleted and threw
lots away.” Next she described the text messages she received from M.B. on March 20, April 6,
25, and 26, 2013 that she had retained, detailing how he cared about her and was concerned
about her.
The record contains a printout from a Sprint text messaging account which noted the
same first name as M.B.’s, as the contact. The messages were dated from March 18 to
May 1, 2013. The record shows that on March 18, 2013 there were text messages from a person
with the same first name as M.B.’s discussing Baptist and Catholic men, his feelings, inquires
about appellant’s well-being, salacious comments, and drug use references. The last two text
messages concerned the textee’s problems, rumors, questions about what the textee wanted him
to do, that they were “just tired of all the ‘drama,’ and that the [employing establishment will
not] put up with it much more.”
Tedd A. Stephens, Ed.D., a treating psychologist, noted in a February 10, 2015 report that
appellant was first referred by the employing establishment employee assistant program for
psychological services in 2013. He reported various stressors including family health concerns,
health problems, aftermath of being sexually harassed both on and off the job by a male
employee appellant supervised, suspension from being a postmaster, administrative leave for
months, and economic hardshipship. Mr. Stephens diagnosed depression and anxiety, which he
attributed to medical problems with the symptoms being magnified by the added life distress. He
observed that the sexual harassment and lack of concern/respect shown by her supervisors did
damage to her self-esteem.
By decision dated March 18, 2015, OWCP’s hearing representative affirmed the denial of
appellant’s claim. He found that appellant failed to establish any compensble factors of
employment.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.3

3

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

4

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.4 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.5 Where the disability results from an
employee’s emotional reaction to her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.6 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.9 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.11 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.12
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.13
4

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

5

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

8

D.L., 58 ECAB 217 (2006); Jerald R. Gray, 57 ECAB 611 (2006).

9

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

10

Robert Breeden, supra note 5.

11

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
12

See William H. Fortner, 49 ECAB 324 (1998).

13

Ruth S. Johnson, 46 ECAB 237 (1994).

5

The Board has held that the manner in which a supervisor exercises her discretion falls
outside the coverage of FECA. This principal recognizes that a supervisor or manager must be
allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.14 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.15
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.16 Mere perceptions of harassment or discrimination are not compensable under FECA.17
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.18 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.19 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.20
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of sexual
harassment, a demotion from her role as postmaster, and her suspension from work. OWCP
denied her emotional condition claim, as she failed to establish any compensable employment
factors. The Board must, thus, initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA.
The Board finds that appellant’s allegations do not pertain to her regular or specially
assigned duties under Cutler.21
Regarding her allegations that she was improperly demoted from her postmaster position
and suspended from work, appellant’s allegations pertain to administrative and personnel
actions. In Thomas D. McEuen,22 the Board held that an employee’s emotional reaction to
14

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

15

C.T., Docket No. 08-2160 (issued May 7, 2009); Jerald R. Gray, supra note 8.

16

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 4.

17

M.D., 59 ECAB 211 (2007).

18

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 4.

19

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
20

Robert Breeden; supra note 4; Beverly R. Jones, 55 ECAB 411 (2004).

21

See Cutler supra note 6.

22

Thomas D. McEuen, supra note 11.

6

administrative actions or personnel matters taken by management is not generally covered under
FECA as such matters pertain to procedures and requirements of the employer and do not bear a
direct relation to the work required of the employee. The Board noted, however, that coverage
under FECA would attach if the factual circumstances surrounding the administrative or
personnel action established error or abuse by the employing establishment superiors in dealing
with the claimant. Absent evidence of such error or abuse, the resulting emotional condition
must be considered self-generated and not employment generated. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.23 In the present case, appellant has not submitted any
evidence to establish that the employing establishment acted unreasonably in these personnel
matters.
Appellant’s primary claim is that M.B., a subordinate, subjected her to sexual harassment
and unwanted physical touching, which caused her emotional condition. Appellant testified at
the hearing that she reported M.B.’s sexual harassment and unwanted affections to two other
postmasters and a postal inspector, and provided them with a June 18, 2013 statement describing
incidents where M.B. harassed her and how demoralizing she felt as a result. She noted that she
had submitted the aforementioned statement to the “U.S. Postal Inspection” unit, along with a
printout of a series of text messages from M.B., which she had extracted from her text messaging
account. With regard to the text messages from M.B., they address salacious comments, his
feelings toward her, discussions on Baptist and Catholic men, inquiries regarding her health, and
drug use references. Appellant noted that, although she provided the foregoing information to
the employing establishment and expressed her willingness to undergo a polygraph test, she
“[n]ever heard anything else from them.” The Board notes that prior to and subsequent to the
hearing, OWCP had allotted time for the employing establishment to respond to appellant’s
allegations. However, no response was received. Nevertheless, OWCP found that appellant had
not established any compensable factors of employment.
OWCP procedures state:
“If an employing [establishment] fails to respond to a request for comments on
the claimant’s allegations, the [claims examiner] may usually accept the
claimant’s statements as factual. However, acceptance of the claimant’s
statements as factual is not automatic in the absence of a reply from the
[employing establishment], especially in instances where performance of duty is
questionable. The Board has consistently held that allegations unsupported by
probative evidence are not established. James E. Norris, 52 ECAB 93 (1999);
Michael Ewanichak, 48 ECAB 364 (1997). The [claims examiner] should
consider the totality of the evidence and evaluate any inconsistencies prior to
making a determination.”24

23

See Richard J. Dube, 42 ECAB 916, 920 (1991).

24

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(d)(1)
(June 2011).

7

Based on appellant’s hearing testimony that she interviewed with two postmasters and a
postal inspector from the employing establishment, submitted the printout of the text messages,
and submitted the June 18, 2013 statement recounting M.B.’s behavior, it appears to this Board
that the employing establishment conducted an investigation into appellant’s allegations.
Appellant testified that once she presented the evidence and interviewed with the various
employing establishment officials, she did not hear anything further from them. The Board finds
that it is unable to make an informed decision in this case as the employing establishment did not
respond to the requests for comment made by OWCP in the May 27, 2014 development letter
and during the hearing.
Although it is a claimant’s burden to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source.25 Since appellant’s allegations indicate that the
employing establishment would have in its possession evidence relevant to appellant’s sexual
harassment allegations, (i.e., findings of the Postal Inspection Service’s investigation) OWCP
should obtain a response from the employing establishment to the allegations of sexual
harassment and unwanted physical touching and any relevant evidence or argument.26
This issue of the case will, accordingly, be remanded to OWCP for further development
of the evidence regarding appellant’s allegations of sexual harassment. It shall request that the
employing establishment provide a detailed statement and relevant evidence and/or argument
regarding appellant’s allegations. Following this and any necessary further development, OWCP
shall issue a de novo decision regarding whether appellant has established any compensable
factors of employment regarding sexual harassment or unwanted touching.
CONCLUSION
The Board finds that appellant has not established any compensable factors of
employment relative to administrative or personnel matters, such as her demotion and suspension
from work. The Board further finds that the case is not in posture for decision regarding whether
appellant has established a compensable factor of employment as to allegations of sexual

25

See e.g., L.L., Docket No. 12-194 (issued June 5, 2012) (where the Board remanded the case for OWCP to
ascertain whether the parking lot where the incident occurred was considered the employing establishment’s
premises. The Board noted that this information was not of the type readily available to appellant). See also P.S.,
Docket No. 15-1672 (issued December 7, 2015) (where the Board remanded the case for OWCP to sufficiently
develop the evidence regarding whether appellant was in the performance of duty at the time of the alleged motor
vehicle accident. The Board noted that a statement from the employing establishment was essential in developing
the performance of duty claim).
26

See 20 C.F.R. § 10.117(a), which provides, “An employer who has reason to disagree with any aspect of the
claimant’s report shall submit a statement to OWCP that specifically describes the factual allegation or argument
with which it disagrees and provide evidence or argument to support its position. The employer may include
supporting documents such as witness statements, medical reports or records, or any other relevant information.”

8

harassment, including unwanted touching.
development.27

The case is remanded for further evidentiary

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2015 is affirmed in part and remanded in part for
further action consistent with this decision of the Board.
Issued: September 23, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

As appellant has not established a compensable employment factor, the Board need not consider the medical
evidence of record at this time. See Katherine A. Berg, 54 ECAB 262 (2002).

9

